Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to:  an original application filed on 4 October 2019 with acknowledgement of a continuation in part of applications 15/783,859 which claims the benefit of a provisional application filed 18 October 2016.  
2.	Claims 1-15 are currently pending.  Claims 1, 13, and 15, are independent claims. 
3.	The IDS submitted on 30 November 2020 has been considered. 

Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. U.S. Patent Application Publication No. 2009/0063802 (hereinafter ‘802) in view of Soffer U.S. Patent Application Publication No. 2015/0020189 (hereinafter ‘189).
As to independent claim 1, “A locking device comprising: a body to interface with a receptacle of a host computing device” is taught in ‘802 paragraph 52;
“an electromechanical locking mechanism disposed in the body, the electromechanical locking mechanism to engage the receptacle to secure the body in the receptacle” is shown in ‘802 paragraph 44;
“and a processor disposed in the body, the processor electrically connected to the electromechanical locking mechanism to actuate the electromechanical locking mechanism” is disclosed in ‘802, paragraph 81, note the controller is interpreted to be equivalent to ‘a processor’;
the following is not explicitly taught in ‘802:  
“the processor to receive a request to actuate the electromechanical locking mechanism and, in response to the request, perform an authentication on the request, wherein the processor is to actuate the electromechanical locking mechanism in response to a successful authentication” however ‘189 teaches it is an object of the invention to provide a method removing an electromechanical USB lock device from a USB port of a host computer by an authorized user…communicating and authenticating to a lock-release command from said remote device to said USB lock device in paragraphs 42 and 118-123.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a data security system taught in ‘802 to include a means to receive requests to actuate the electromechanical licking mechanism.  One of ordinary skill in the art would have been motivated to perform such a modification because of the security risks associated with USB devices see ‘189 (paragraphs 2-9). 
	As to dependent claim 2, “The locking device of claim 1, wherein the electromechanical locking mechanism comprises a solenoid to interface with the processor to translate an actuation signal from the processor into mechanical actuation of the electromechanical locking mechanism” is taught in ‘189 paragraphs 40 and 65.
	As to dependent claim 3, “The locking device of claim 1, wherein the electromechanical locking mechanism comprises a bolt to engage an aperture of the receptacle to secure the body in the receptacle” is shown in ‘189 paragraphs 17 and 24, note the locking tooth is interpreted equivalent to ‘locking mechanisms comprises a bolt’.
	As to dependent claim 4, “The locking device of claim 1, further comprising a wireless communications interface to wirelessly receive the request, the request initiated at one of: an external device and the host computing device” is disclosed in ‘189 paragraphs 74, and 137-139.
	As to dependent claim 5, “The locking device of claim 1, wherein the body is to interface with the receptacle to receive the request, the request initiated at the host computing device” is taught in ‘189 paragraph 42.
	As to dependent claim 6, “The locking device of claim 1, wherein the request is initiated at the locking device” is shown in ‘802 paragraph 62.
	As to dependent claim 7, “The locking device of claim 1, wherein the processor is further to receive authentication data, the processor to perform the authentication based on the authentication data” is taught in ‘189 paragraph 42.
	As to dependent claim 8, “The locking device of claim 7, wherein the authentication data comprises: a password, a pin, biometric data, or combinations of such” is shown in ‘802 paragraph 44.
	As to dependent claim 9, “The locking device of claim 7, wherein the authentication data is received from one of: an external device and the host computer” is disclosed in ‘189 paragraphs 118-123.
	As to dependent claim 10, “The locking device of claim 7, further comprising a security device disposed in the body, the security device to receive input to generate the authentication data for transmittal to the processor” is taught in ‘802 paragraph 67.
	As to dependent claim 11, “The locking device of claim 10, wherein the security device comprises a fingerprint sensor” is shown in ’802 paragraph 117.
	As to dependent claim 12, “The locking device of claim 1, wherein the body is to interface with the receptacle to draw power from the host computing device” is disclosed in ‘189 paragraph 100.
	As to independent claim 13, “A non-transitory computer-readable medium storing a plurality of computer-readable instructions executable by a processor of a locking device” is taught in ‘802 paragraphs 44 and 52;	“wherein execution of the instructions is to: receive a request to actuate an electromechanical locking mechanism of the locking device” is shown in ‘802 paragraph 81;
the following is not explicitly taught in ‘802:	
“the electromechanical locking mechanism to engage a receptacle of a host computing device to secure the locking device in the receptacle; in response to the request, perform an actuation on the request; and in response to a successful authentication, actuate the electromechanical locking mechanism” however ‘189 teaches it is an object of the invention to provide a method removing an electromechanical USB lock device from a USB port of a host computer by an authorized user…communicating and authenticating to a lock-release command from said remote device to said USB lock device in paragraphs 42 and 118-123.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a data security system taught in ‘802 to include a means to receive requests to actuate the electromechanical licking mechanism.  One of ordinary skill in the art would have been motivated to perform such a modification because of the security risks associated with USB devices see ‘189 (paragraphs 2-9). 
	As to dependent claim 14, “The non-transitory computer-readable medium of claim 13, wherein execution of the instructions to perform the actuation on the request comprises: receiving authentication data; and verifying the authentication data against authorized data” is taught in ‘189 paragraph 42.
	As to independent claim 15, “A universal serial bus (USB) device comprising: a body to interface with a USB receptacle of a host computing device” is taught in ‘802 paragraph 52;
“an electromechanical locking mechanism disposed in the body, the electromechanical locking mechanism to engage the USB receptacle to secure the body in the USB receptacle” is shown in ‘802 paragraph 44;
	“and a processor disposed in the body, the processor electrically connected to the electromechanical locking mechanism to actuate the electromechanical locking mechanism” is disclosed in ‘802, paragraph 81, note the controller is interpreted to be equivalent to ‘a processor’;
the following is not explicitly taught in ‘802:  
	“the processor to receive a request to actuate the electromechanical locking mechanism and, in response to the request, perform an authentication on the request, wherein the processor is to actuate the electromechanical locking mechanism in response to a successful authentication” however ‘189 teaches it is an object of the invention to provide a method removing an electromechanical USB lock device from a USB port of a host computer by an authorized user…communicating and authenticating to a lock-release command from said remote device to said USB lock device in paragraphs 42 and 118-123.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a data security system taught in ‘802 to include a means to receive requests to actuate the electromechanical licking mechanism.  One of ordinary skill in the art would have been motivated to perform such a modification because of the security risks associated with USB devices see ‘189 (paragraphs 2-9). 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        29 April 2022